United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2496
                                   ___________

William Timothy Fister, guardian   *
and parent on behalf of Mary Fister,
                                   *
                                   *
           Appellant,              *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * District of Minnesota.
Minnesota New Country School,      *
                                   *       [UNPUBLISHED]
           Appellee.               *
                              ___________

                         Submitted: May 7, 1998

                               Filed: May 11, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Mary Fister appeals from the district court&s1 grant of summary judgment to
Minnesota New Country School (MNCS), a charter public school, in her 42 U.S.C.
§ 1983 action, alleging First Amendment and equal protection violations. We affirm.



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
       The parties& evidence, which we view most favorably to Mary, see Earnest v.
Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per curiam), reveals the following. In
the fall of 1995, MNCS students were studying deformed frogs found in the area.
Mary, a twelve-year-old MNCS student, asked her fellow students for information for
an article she was writing on the topic for publication on the Internet. After Mary
obtained a quote from an MNCS student for the article, the student&s parents wrote the
following October 7 letter to Mary:

      Dear Mary:

             It has come to our attention you have been soliciting information
      and quotes from our son . . . regarding the frogs, his feelings about the
      frogs, and the research surrounding them. . . .[W]e do not want you using
      information or quotes given to you by our son for publication.

MNCS provided Mary a work space, including a divider on which she could display
things; such postings were readily observed by others. In the fall of 1995, the student
and his mother noticed that Mary had posted the October 7 letter in her work area,
along with a sign stating, “Making a mountain out of a molehill.”

       MNCS had a written policy allowing students to “decorate their individual work
space” but prohibiting the posting of “pictures/phrases of inappropriate sexual nature,
profanity, drug, tobacco, or alcohol.” Another MNCS policy prohibited students from
endangering “the safety, health, or well being of other students or school personnel”
in any way, and specified that “[f]ighting, threatening language, other endangerment or
harassment” would “be grounds for suspension and/or expulsion.”

       Dean Lind, Mary&s teacher and advisor, attested that after Mary posted the letter,
the other student and his brother, as well as the boys& parents, told Mr. Lind the posting
was disturbing the boys and was interfering with their ability to receive an education;
they also told Mr. Lind they considered the posting harassment. When Mary failed to

                                           -2-
remove the posting, MNCS staff removed it; whenever the letter was removed, Mary
re-posted it, triggering a pattern of removal and re-posting. The boys& mother
continued to complain that the posting was making it “very difficult” for her sons to do
their schoolwork.

      Mr. Lind attested that the posting and re-posting disrupted education at MNCS,
both as to the brothers, and as to students in general. After two instances of being
suspended for disobeying the school&s directive to remove and not re-post the letter,
Mary was again suspended when she posted the letter. Following a hearing, MNCS
expelled Mary for a year. In an affidavit presented to the district court, Mary denied
engaging in disruptive conduct or noticing any “significant commotion” while she
posted the letter; she attributed any commotion, which was neither loud nor
“compelling to distraction,” to MNCS&s disciplinary actions.

       The district court entered judgment for MNCS, concluding the school was
within its authority in finding that Mary&s conduct constituted harassment prohibited by
school policy, and in punishing Mary. The court found uncontroverted evidence
established that the brothers in question “were severely affected in their schoolwork”
because of Mary&s “knowing actions” and that her conduct materially and substantially
interfered with the school&s discipline and operation. The court also rejected Mary&s
equal protection claim. On appeal, Mary contends that MNCS created a limited public
forum, and there was insufficient evidence that the posting caused a disruption or
damaged the brothers& academic performance.

        We agree with the district court that MNCS did not violate Mary&s First
Amendment rights, because Mary posted material directed at another student and his
family, and school officials had received complaints that the student and his brother
felt harassed and were suffering an interference with their education. See Hazelwood
Sch. Dist. v. Kulhmeier, 484 U.S. 260, 266 (1988) (noting public school students
cannot be punished merely for expressing their personal views on the school premises,

                                          -3-
“unless school authorities have reason to believe that such expression will #substantially
interfere with the work of the school or impinge upon the rights of other students&”;
(quoting Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 509
(1969)); cf. Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 681-85 (1986)
(upholding sanction against student for “lewd” speech in student assembly, noting that
penalties imposed were “unrelated to any political viewpoint” and that school had to
balance student&s freedom of expression with society&s interest in teaching socially
appropriate behavior).

       We also reject Mary&s limited-public-forum argument because students were not
permitted indiscriminate use of their display boards: MNCS had a practice of removing
or asking students to remove postings critical of other students or perceived by other
students as harassing, and Mary could not recall students ever posting anything
offensive or anything directed at anyone else in the school. See Kuhlmeier, 484 U.S.
at 267 (school facilities are deemed to be public forums only if school authorities
intentionally open facilities for indiscriminate use by general public or by some segment
of public).

      We further reject Mary&s equal protection claim, because she has failed to offer
evidence that she was treated differently from others similarly situated to her. See
Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir. 1994), cert. denied,
513 U.S. 1185 (1995). Finally, we reject any contention that the district court abused
its broad discretion in denying Mary&s motion to compel production of certain
information. See Duffy v. Wolle, 123 F.3d 1026, 1040 (8th Cir. 1997) (standard of
review), petition for cert. filed, (U.S. Jan. 27, 1371); In re Temporomandibular Joint
(TMJ) Implants Prods. Liab. Litig., 113 F.3d 1484, 1490 (8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court.




                                           -4-
A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-